                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )       4:19-cr-72
                                                    )
KAREN DICKERSON,                                    )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. The following motions filed

on behalf of the government, are DISMISSED:

       (Doc. 49) Motion in Limine to Exclude Mistake of Law Defense,

       (Doc. 50) Motion in Limine to Introduce Evidence, and,

       (Doc. 51) Motion in Limine to Admit Transcripts.

               SO ORDERED, this th day of November 2019.




                                             ______________________________
                                               ________________________
                                                                     _______
                                             CHRISTOPHER
                                              HRISTOPHER L L. RAY
                                             UNITED STATES MAGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA
